Citation Nr: 1701122	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to undiagnosed illness and/or medically unexplained chronic multisymptom illness presumptively related to his service in the Southwest Asia theater of operations during the Gulf War.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected right upper carpal tunnel syndrome.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected left upper carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979 and from February 2003 to April 2004, the latter including active duty in support of Operation Enduring Freedom in Iraq and Kuwait.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Dakota.  The RO denied the Veteran's claim for entitlement to service connection for a skin condition in an August 2009 decision, and denied a claim for entitlement to higher disability ratings for right and left upper carpal tunnel syndrome in an August 2016 decision.   

In September 2011, a hearing was held on the issue of entitlement to service connection for a skin condition, by means of videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The Board remanded the issue of entitlement to service connection for a skin condition for further development in December 2011 and October 2013, and denied the claim in an April 2016 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2016 Order, the Court vacated the April 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims of entitlement to higher disability ratings for service-connected left and right carpal tunnel syndrome were denied by the RO in an August 2016 rating decision.  The Veteran filed a timely Notice of Disagreement in October 2016.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim seeking service connection for a skin disorder, the Joint Motion found that the Board erred in denying the Veteran's claim without discussing whether the Veteran, a conceded Persian Gulf veteran within the meaning of the applicable regulation, was entitled to service connection pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2016) for a medically unexplained chronic multisymptom illness.  The Joint Motion indicated that whether the Veteran has a medically unexplained chronic multisymptom illness is solely a medical determination.  As no VA medical opinion is yet of record regarding this question, the Board finds that on remand, an examination and medical opinion should be provided as to whether some or all of the Veteran's skin symptoms, previously attributed to diagnoses of actinic keratosis, mild papulopustular rosacea, pigmented purpuric dermatoses (Schamberg disease) and carbuncle of the right axilla, are suggestive of a medically unexplained chronic multisymptom illness.  

Finally, as the Board is remanding these matters for further development, the AOJ should take all appropriate action to ensure that updated VA treatment records and any relevant outstanding private treatment records are associated with the claims file.  As noted in prior remands, the record indicates that the Veteran has been seen by a Dr. G.C. for a number of years.  The Veteran has been given several opportunities to provide VA with the authorization necessary to obtain these private treatment records, and he most recently provided a signed authorization form in September 2011, but has not responded to additional requests to renew the authorization.  On remand, the Veteran should once again be asked to provide updated authorization so that VA may attempt to obtain these records, and the Veteran should be notified that he is ultimately responsible for providing such evidence, and should he not respond with the needed authorization, VA will have no further duty to assist him in obtaining these records. 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary development, readjudicate the Veteran's claims of entitlement to higher disability ratings for left and right carpal tunnel syndrome and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Contact the Veteran and request that he provide a release form for any relevant records of private treatment so that VA can request the records on his behalf, including complete records from Dr. G.C.  Inform the Veteran that VA cannot proceed in this regard without an updated release form, and that VA will be under no further obligation to attempt to obtain these records should he not respond with the requested authorization.  After securing any necessary written authorization from the Veteran, obtain the private records identified and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Obtain any outstanding VA treatment records and associate them with the claims file.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination in connection with his claim of entitlement to service connection for skin disorders.  The claims file, including a copy of this remand, must be provided to and reviewed by the examiner as part of the examination, and the examiner must indicate that the claims file was reviewed.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his skin symptomatology, and undertake any indicated studies.  

The Veteran has been provided with diagnosed skin conditions including actinic keratosis, mild papulopustular rosacea, pigmented purpuric dermatoses (Schamber disease), and carbuncle of right axilla.

The examiner is asked to provide an opinion as to whether the Veteran's disability picture, including some or all of the various skin disorders listed above, at least as likely as not (50 percent or greater probability) is consistent with a medically unexplained chronic multisymptom illness.

For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and/or inconsistent demonstration of laboratory abnormalities.  The examiner is advised that for this definition, various skin abnormalities may constitute overlapping signs and symptoms, if the examiner finds that they are as likely as not part of the same disability picture, as opposed to being separate and distinct from one another.  

Should some but not all of the Veteran's skin disorders/manifestations be found as likely as not consistent with a medically unexplained chronic multisymptom illness, the examiner should specify which signs/symptoms/disorders fall into this category, and which represent a separate and distinct disorder(s). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, review the requested report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for a skin condition, to include as due to undiagnosed illness and/or medically unexplained chronic multisymptom illness presumptively related to his service in the Southwest Asia theater of operations during the Gulf War.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




